30 N.Y.2d 549 (1972)
City of Troy Unit of the Rensselaer County Chapter of the Civil Service Employees Association, Inc., Appellant-Respondent,
v.
City of Troy, Respondent-Appellant.
Court of Appeals of the State of New York.
Argued January 4, 1972.
Decided February 10, 1972.
James D. Featherstonhaugh, John T. DeGraff and John Carter Rice for appellant-respondent.
Carl W. Engstrom, Corporation Counsel (Edward O. Spain of counsel), for respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
On the appeal by plaintiff: Order affirmed without costs; no opinion.
On the appeal by defendant: Appeal dismissed without costs, upon the ground that defendant City of Troy was not aggrieved by the modification at the Appellate Division and the dissent is not in its favor (CPLR 5601, subd. [a], pars. [i], [iii]).